IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                              NO. WR-82,421-02, -03, -04, -05 & -06


                    EX PARTE RODNEY KEVIN WILLIAMS, Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
         CAUSE NOS. 1224792-A, 1224794-A, 1255821-A, 1231935-A & 1225681-A
                         IN THE 262ND DISTRICT COURT
                            FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of promotion of

child pornography, three charges of aggravated sexual assault of a child under six, and seventy

counts of possession of child pornography. He was sentenced to twenty years’ imprisonment for

promotion of child pornography, life imprisonment for each of the aggravated sexual assault cases,

and ten years’ imprisonment in each of the seventy possession of child pornography counts. He did

not appeal his convictions.

        Applicant contends that his plea was involuntary because trial counsel misadvised him about
                                                                                                           2

his parole eligibility. Applicant has alleged facts that, if true, might entitle him to relief, and the trial

court has concluded that his pleas were involuntary. However, in these circumstances, additional

facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960),

the trial court is the appropriate forum for findings of fact. The trial court may use any means set

out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the trial court may rely on

its personal recollection. Id.

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

         The trial court shall make additional findings of fact and conclusions of law in regard to

Applicant’s claim that his plea was involuntary. The trial court shall make specific findings

addressing the credibility of Applicant’s claim that, but for counsel’s misadvice, he would have

insisted on going to trial. Ex parte Moody, 991 S.W.2d 856, 857–58 (Tex. Crim. App. 1999). The

trial court shall also make any other findings of fact and conclusions of law that it deems relevant

and appropriate to the disposition of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: February 25, 2015
Do not publish